Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 3/7/2022.  Claims 1, 4 & 11 have been amended.  Claims 8-10 & 13-18 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-7 & 11-12 are pending.  
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. In substance applicant’s representative argues: (A) that claims 1-7 & 11-12 are directed to patent eligible subject matter and that the claims are not directed to an abstract idea and/or a judicial exception; (B) that Curbow does not teach and/or disclose “the step of acquiring navigation information based on at least one wayside reference object in a first trip of a vehicle to a destination comprises:6 Attorney Docket No. 8765-78 U.S. Application No. 16/462,793during the first trip of the vehicle to the destination, photographing license plates of roadside vehicles for the first time at a predetermined frequency; and/or determining a navigation path between the roadside vehicles; and/or determining a navigation path from the roadside vehicle to the destination. 
In response to (A) the examiner respectfully disagrees. Contrary to what applicant’s representative asserts, on page 6 of the instant remarks, the claim does not require “obtain[ing] the different navigation paths based on the license plates of the roadside vehicles, by the steps of photographing the license plates of the roadside vehicles for the first time at a predetermined frequency, determining a navigation path between the roadside vehicles, and determining a navigation path between the roadside vehicles”; the examiner contends, that as it stands the claim recites these limitations in the alternative: “wherein the steps of acquiring navigation information based on at least one wayside reference object…comprises…during a first during the first trip of the vehicle to the destination, photographing license plates of roadside vehicles for the first time at a predetermined frequency; and/or determining a navigation path between the roadside vehicles; and/or determining a navigation path from the roadside vehicle to the destination.” As such only one of those limitations is needed and as such render the claims as ineligible. For further clarification refer to rejection below.
In response to (B), the examiner respectfully disagrees. Keeping in mind what was said with respect to (A) above, the examiner contends that Curbow’s disclosure of utilizing GPS to provide location dependent parking availability to motorists via providing directions to guide a motorist to the available parking location of an available parking space reads on the instantly contested claim limitation(s). For further clarification refer to rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 & 11-12 (in particular independent claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claim(s) below are not clearly understood, hence they render the claims vague and/or indefinite:
Claim 1: recites the limitation: “searching in a second trip of a subject required to reach the destination for a base point matched with any of the at least one wayside reference object” (emphasis added by examiner). It is unclear what is meant by searching in a second trip of a subject required to reach the destination, the Examiner cannot determine the intended value as are various ways to interpret the above indefinite limitation(s); each interpretation yields different element relationships/modification.  Accordingly, applicant is advised to clarify what is meant by this limitation.  As such the examiner will interpret this limitation to read as: searching in a second trip for a base point matched with any of the at least one wayside reference object.
As per claims 2-7 & 11-12 they all depend from claim 1 and are therefore rejected for having the same deficiency as presented above with respect to claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 & 11- 12—in particular Independent claim 1—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquiring, searching and navigating…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of acquiring, searching and navigating, the acquiring and searching steps are recited at a high level of generality (i.e., as a general means of acquiring/transmitting and searching data for use in the navigating), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the acquiring, searching and navigating steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication of a processor that is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As per claims 2- 7 & 11-12 they all depend from claim 1 and as such are therefore rejected for having the same deficiencies as presented above with respect to claim 1. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curbow et al. (US2003/0074129 A1).
Curbow discloses: 


1: A navigation method based on wayside reference object matching, the method comprising the steps of:
acquiring navigation information based on at least one wayside reference object in a first trip of a vehicle to a destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "camera captures images of parking spaces");
searching in a second trip of a subject required to reach the destination for a base point matched with any of the at least one wayside reference object (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "determining which spots are vacant and comparing to a map of the parking lot"); and
using the navigation information to navigate when the base point matched with any of the at least one wayside reference object is found (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of the empty parking spaces, organized based on driver location"),
wherein the step of acquiring navigation information based on at least one wayside reference object in a first trip of a vehicle to a destination comprises: during the first trip of the vehicle to the destination, photographing license plates of roadside vehicles for the first time at a predetermined frequency; and/or determining a navigation path between the roadside vehicles; and/or determining a navigation path from the roadside vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "providing guidance to parking space in parking lot using GPS").
2: wherein the at least one wayside reference object comprises a plurality of wayside reference objects, and the navigation information comprises a position of each of the plurality of wayside reference objects and a first navigation path between the plurality of wayside reference objects (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "camera captures images of parking spaces").  
3: wherein the first navigation path comprises a first adjacency navigation path between the adjacent wayside reference objects and a first non-adjacency navigation path between the nonadjacent wayside reference objects (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location").  
4: wherein the navigation information also comprises a second navigation path from each of the plurality of wayside reference objects to a destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location, to multiple available spots and/or locations").  
5: wherein the step of searching in a second trip for a base point matched with any of the at least one wayside reference object further comprises: searching in the second trip for the same wayside reference object as any of the wayside reference objects (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location").  
6: wherein the step of using the navigation information to navigate further comprises: using the first adjacency navigation path to navigate (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 "outputting the location of empty parking spaces, organized based on driver location, to multiple available spots and/or locations").  
8: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces--Examiner takes official notice that the images of the acquired vehicles will inherently have images of their respective license plates").  
9: wherein the first trip is the trip of the vehicle to the destination, and the second trip is the trip of a subject required to reach the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces compared to images of spaces with no vehicles").  
10: wherein the step of acquiring navigation information based on at least one wayside reference object in a first trip comprises: during the trip of the vehicle to the destination, photographing the license plates of the roadside vehicles for the first time at a predetermined frequency; and/or determining a navigation path between the roadside vehicles; and/or determining a navigation path from the roadside vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
13: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
14: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
15: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
16: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
17: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").  
18: wherein the navigation method is a navigation method for a vehicle, and the wayside reference objects are license plates of roadside vehicles during a trip of the vehicle to the destination (see Curbow at least Abstract and fig. 1-8 and in particular fig. 2, 4-5 & 8 ¶39-40 "imaging software acquiring images of vehicles occupying parking spaces").
Allowable Subject Matter
Claims, 7 & 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663